ree. ey x et ponk gy,
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case i a. fs d

 

UNITED STATES DISTRICT COUE
SOUTHERN DISTRICT OF CALIFORNIA

T OCT 4 2019

ro

 

 

 

CLERK US DISTRICT COURT

 

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIRTINAB CASE SY fer aeois |
Vv (For Offenses Committed On or After November |, 19#'/)

OSWALDO ZARAGOZA-MADRIGAL (1)
Case Number: 3:19-CR-03043-LAB

Morgan D. Stewart
Defendant’s Attorney

USM Number 24692-298

oc.

THE DEFENDANT:

Set pleaded guilty to count(s) One of the Information

L] was found guilty on count(s)

 

after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section / Nature of Offense

 

 

 

Count

8:1326(A), (B) - Removed Alien Found In The United States (Felony) 1

The defendant is sentenced as provided in pages 2 through 3 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
LJ The defendant has been found not guilty on count(s)
[J] Countfs) is dismissed on the motion of the United States.
m] Assessment: $100.00 waived.
L] JVTA Assessment*: $

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
J No fine () Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any

change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

September 30. 2019 1)

Date j iif Tee

HON. LARRY ALAN BURNS
CHIEF UNITED STATES DISTRICT JUDGE

 
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: OSWALDO ZARAGOZA-MADRIGAL (1) Judgment - Page 2 of 3
CASE NUMBER: 3:19-CR-03043-LAB

IMPRISONMENT
The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
Ten (10) months as to count 1

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

Ol =‘ The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
OC at A.M, on

 

CJ asnotified by the United States Marshal.

O The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

Cl onor before
C1 as notified by the United States Marshal.
L) as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:19-CR-03043-LAB

 
AO 245B (CASD Rev. 1/19} Judgment in a Criminal Case

 

DEFENDANT: OSWALDO ZARAGOZA-MADRIGAL (1)
CASE NUMBER: 3:19-CR-03043-LAB

SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
Three (3) years

SPECIAL CONDITIONS OF SUPERVISION

¢ Do not enter the United States illegally.

® The defendant must not commit another federal, state or local crime.

if

Judgment - Page 3 of 3

 

3:19-CR-03043-LAB
